Citation Nr: 1715537	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-39 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO reduced the 20 percent disability rating for left shoulder bursitis to 10 percent, effective October 2008.  

In a March 2010 rating decision, the RO recharacterized the Veteran's left shoulder disability as left shoulder adhesive capsulitis and increased the disability rating to 20 percent, effective December 2009.  

In an August 2014 Board decision, the reduction in evaluation from 20 percent to 10 percent for the service-connected left shoulder disability, effective from October 28, 2008, was found not to be proper, and the criteria for restoration of the 20 percent rating were met.  Given the decision restoring the 20 percent rating that had been reduced, the Board remanded the issue of whether a rating in excess of 20 percent for any period of the appellate period was warranted.  In March 2016, an increased rating in excess of 20 percent at any time during the appellate period for adhesive capsulitis, left shoulder, was denied.  

The issue of TDIU was raised and found to be part of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It was remanded in March 2016 for further development.  


FINDINGS OF FACT

1.  The Veteran is service connected for adhesive capsulitis of the left shoulder, rated as 20 percent disabling; left scapular painful surgical scar residual, status post removal of lesions, rated as 10 percent disabling; and left scapular scar (location), status post lesion removal, rated as noncompensable.  Her combined rating is 30 percent.  

2.  The Veteran completed high school, has one year of college education, and work experience as a security officer.  

3.  The Veteran's service-connected disabilities are not of such severity to preclude her from securing or following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

The notice requirements of the Veterans Claims Assistance Act of 2000 (VCAA) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2016.  The letter fully addressed all notice elements.  The letter informed her of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of TDIU on appeal.  The letter was followed 

by an adjudication of the claim in August 2016.  The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran's VA treatment records and records considered in her Social Security Administration (SSA) disability determination claim are associated with the claims file.  No other evidence was identified in connection with this claim. 

In Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the veteran's claim.  Here, the Veteran applied for and was granted SSA disability benefits.  The records used to determine the Veteran's SSA disability claim were of limited relevance.  Most of the records were related to nonservice-connected disabilities.  

Further, the Veteran was provided an opportunity to set forth her contentions at a Board hearing.  She declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


TDIU

A veteran may be awarded TDIU upon a showing that she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from her service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16 (a) (2016).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran is service-connected for adhesive capsulitis of the left shoulder, rated as 20 percent disabling; left scapular painful surgical scar residual, status post removal of lesions, rated as 10 percent disabling; and left scapular scar (location), status post lesion removal, rated as noncompensable.  Her combined rating is 30 percent.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) have not been met.  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005 ) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  

Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether the service-connected disabilities alone are of sufficient severity to produce unemployability.  

The determination as to whether a total disability rating based on individual unemployability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  

The Board emphasizes that in accordance with 38 C.F.R. § 4.16(b) (2016), the assignment of TDIU on an extraschedular basis may be referred to and considered by the Director, Compensation Service, when the appropriate circumstances arise, to determine whether a veteran is unemployable by reason of service-connected disabilities but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2016).  

As noted earlier, the minimum schedular threshold requirement to be considered for a TDIU is not satisfied.  The Board now turns to whether a TDIU rating is warranted on an extraschedular basis.   See 38 C.F.R. § 4.16(b) (2016).  

With regard to an extraschedular rating, if a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a) (2016), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  
38 C.F.R. § 4.16(b) (2016).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue are to be addressed if such a referral is made. 
38 C.F.R. § 4.16(b) (2016).  

Consequently, the question in this case is whether there is evidence the Veteran is unable to secure or follow a substantially gainful occupation as a result of her service-connected adhesive capsulitis of the left shoulder; left scapular painful surgical scar residual, status post removal of lesions; and left scapular scar (location), status post lesion removal, for purposes of a possible extraschedular evaluation.  38 C.F.R. § 4.16(b) (2016).  

The Board realizes it cannot assign an extraschedular rating in the first instance under § 4.16(b) (2016).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Nevertheless, the Board may adjudicate whether a referral to the Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the appropriate official has determined that an extraschedular evaluation under § 4.16(b) is not warranted, does the Board have jurisdiction to decide the claim on the merits.  In fact, the Court has held that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of Compensation determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28.  See also Floyd, 9 Vet. App. at 96-97.  At present, the Board must review the RO determination in the August 2016 supplemental statement of the case and the administrative review by the Director of Compensation Service that a TDIU was not warranted on an extraschedular basis under § 4.16(b) (2016).  

After weighing the medical and lay evidence of record, the Board finds no basis for an extraschedular award of TDIU under 38 C.F.R. § 4.16(b).  

At the outset, it is important to note that the Veteran was asked to complete and submit a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability in May 2016.  This was not done.  However, sufficient evidence of the Veteran's education, work experience, medical evidence, and her service-connected disabilities was associated with the file.  Based on the foregoing, the Board finds that the Veteran is not prevented from securing or following a substantially gainful occupation due to her service-connected disabilities.  

The Veteran is service connected for adhesive capsulitis of the left shoulder, rated as 20 percent disabling; left scapular painful surgical scar residual, status post removal of lesions, rated as 10 percent disabling; and left scapular scar (location), status post lesion removal, rated as noncompensable.  Her combined rating is 30 percent.  This level of disability fails to meet the schedular criteria for TDIU (rated 40 percent or more with sufficient additional service-connected disability to bring the combined rating to 70 percent or more).  

Consideration has been given to her educational background and work history.  The Veteran has a high school diploma and has completed one year of college.  She has no vocational training and has sought no further training or education since she ceased working.  She has employment experience working as an airport security officer.  Although the medical evidence of record also notes that the Veteran cannot lift more than 5 pounds of weight due to her service-connected left shoulder adhesive capsulitis, that service-connected disability, along with her service-connected scars, when considered in connection with her level of education and other service-connected abilities, does not prevent her from obtaining and maintaining substantially gainful employment.  

The Board has considered the Veteran's statements in support of her claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She is not competent, however, to identify a specific level of disability of her service-connected, and whether these service-connected disabilities preclude employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disabilities have been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which a determination of entitlement to a TDIU is made.  No examination has shown that the Veteran is unable to maintain substantially gainful employment due to her service-connected adhesive capsulitis of the left shoulder; left scapular painful surgical scar residual, status post removal of lesions; scapular area scar; and/or their complications, alone.  

Further, the Veteran is shown to have sufficient education (high school diploma and one year of college) which indicates she is intellectually capable as well as physically capable of employment.  The determination as to whether a total disability rating is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  Her ability to work as an airport security officer contradicts her claim of unemployability.  Although her service-connected adhesive capsulitis of the left shoulder may affect her ability to do overhead work, SSA medical records indicated she only performed these duties for 2 hours per day and lifted less than 10 pounds.  She was shown to be relatively educated, acquiring some college.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  The evidence of record does not show that she was so limited in this regard due to her service-connected disabilities. Although she has been found by SSA not to be able to work, the records pertinent to this claim do not support her TDIU claim.  Thus, the Board concludes that the Veteran is not shown to be unemployable due to her service-connected disabilities and the criteria for an extra-schedular consideration are not met.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against consideration of an extraschedular award of TDIU under 38 C.F.R. § 4.16(b).  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Entitlement to a TDIU on an extraschedular basis is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


